FILED
                           NOT FOR PUBLICATION
                                                                             JUN 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-50423
                                                      15-50004
              Plaintiff-Appellee,
                                                 D.C. No.
 v.                                              2:11-cr-00072-RGK-35

RAFAEL PARSADANYAN, AKA Raffi,
AKA Raffo,                                       MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   14-50434

              Plaintiff-Appellee,                D.C. No.
                                                 2:11-cr-00072-RGK-4
 v.

ARMAN SHAROPETROSIAN, AKA
Dzi, AKA Horse,

              Defendant-Appellant.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
UNITED STATES OF AMERICA,                       Nos. 14-50516
                                                     15-50173
             Plaintiff-Appellee,
                                                D.C. No.
 v.                                             2:11-cr-00072-RGK-1

MHER DARBINYAN, AKA Capone,
AKA Caps, AKA Hollywood Mike, AKA
Little Mike, AKA Maher, AKA Mike,

             Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                    Argued and Submitted November 17, 2017
                              Pasadena, California

Before: THOMAS, Chief Judge,* IKUTA, Circuit Judge, and GETTLEMAN,***
District Judge.

      Rafael Parsadanyan, Arman Sharopetrosian, and Mher Darbinyan appeal

their convictions. We have jurisdiction under 28 U.S.C. § 1291.




       **
              This case was submitted to a panel that included Judge Kozinski, who
retired. Following Judge Kozinski’s retirement, Chief Judge Thomas was drawn
by lot to replace Judge Kozinski. Ninth Circuit General Order 3.2.h. Chief Judge
Thomas has read the briefs, reviewed the record, and listened to the oral argument.

      ***   The Honorable Robert W. Gettleman, United States District Judge for
the Northern District of Illinois, sitting by designation.
                                         2
      An Allen charge is impermissibly coercive when holdout jurors could

interpret the charge “as directed specifically at them.” United States v. Williams,

547 F.3d 1187, 1205 (9th Cir. 2008) (quoting United States v. Ajiboye, 961 F.2d
892, 894 (9th Cir. 1992)). Here, the holdout juror who sent a signed note to the

district court asking to be excused could reasonably feel targeted by the district

court’s “‘neutral form’ of the Allen charge.” Id. (quoting United States v. Steele,

298 F.3d 906, 911 (9th Cir. 2002)). Although the district court could not read the

signature on the note and so did not actually know the holdout juror’s identity, this

fact was not conveyed to the jury; therefore, it did not mitigate the Allen charge’s

coercive effect on the holdout juror. Nor are we aware of any basis for holding

that the coercive effect of an Allen charge in this context depends on whether the

holdout juror was voting for a conviction rather than an acquittal. Because the

holdout juror here self-identified to the court, and the court thereafter gave an Allen

charge, “reversal is necessary.” Williams, 547 F.3d at 1207 (quoting Ajiboye, 961
F.2d at 894); United States v. Sae-Chua, 725 F.2d 530, 531–32 (9th Cir. 1984).

      Given our decision, we need not—and do not—reach any other issues

argued by the parties.

      REVERSED.




                                           3